Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.

 Election/Restrictions
Applicant's traverses the withdrawal of claims 16 and 17 as they are directed to the elected embodiment of Species I, figures 1,2.  Applicant’s remarks are found persuasive. Claims 16 and 17 have been examined along with claims 1-3 and 18. 
In summary: 
Claims 1-20 are pending
	Claims 4-15 and 19-20 are withdrawn
	Claims 1-3 and 16-18 have been examined



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-3 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are:
“such that the second roping down system is decoupleable non-destructively from the first roping down system as from an end of the first roping down region and the person can be lowered over a second roping down region along a second roping length by the second rope, and wherein a weight force of the person in the second roping down region is supported by the second rope, the suspension element and the attachment area”; and
wherein the second rope is coupled to the rope pulley such that the second rope is unrollable from the rope pulley; and
wherein the rope pulley is configured to control and unrolling of the second rope from the pulley; and
wherein the roping down device is designed such that the roping down device is displaceable along the second rope
It is still unclear how persons are transferred from rope 112 to rope 122 and how they are lowered over the second roping down region along the second roping length by the second rope. Applicant’s remarks refer to specification paragraphs [0093] and [0094] for clarification on how the transfer and apparatus work. However, these paragraphs do not clarify how the person is to be supported on rope 122 or how the transfer of weight takes place. The specification merely states that the roping down device 103 is decoupled from the first rope 112 and that after that the second rope 122 takes on the weight force of the person. How does the user not fall as soon and the roping down device is decoupled from the first rope? There do not appear to be any details regarding the decoupling and transfer from the first rope 112 to the second rope 122. It appears the decoupling from the first roping down system and transfer of weight to and along the second roping down system is not clearly explained. It is also unclear how the pulley plays a part with the second rope. The second rope is claimed as being coupled to the rope pulley such that the second rope is unrollable from the rope pulley, however this relationship also does not appear to be clearly explained in the disclosure or depicted in the figures. 
It appears there may be a number of structural details that were omitted from the original disclosure, and as a result the claims lack the necessary supporting structural cooperative relationships. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takeshima (US pub 20030116380), as best understood in light of the above rejections.
1. A system for lowering a person in a controlled manner out of a working area located at a distance above a ground surface (figures 5A, 5B), the system comprising: 
a first roping down system (70A), for lowering the person (14) and which is attachable to an attachment area (elevated building spot) in the working area, wherein the first roping down system has a first rope (68A) to which the person is coupleable (figures 5A-7); 
a second roping down system (70B, 70C) for lowering the person, wherein the second roping down system has a second rope (68C), to which the person is coupleable (figure 5A,5B); 
a suspension element (68B), which is attachable to the attachment area in the working area (via interconnecting components; figures 5A, 5B; not that all components are either directly or indirectly “attachable” to the working area as they all suspend therefrom); 
wherein the second roping down system is coupled to the suspension element such that a force-transmitting coupling is producible between the second rope and the suspension element (figures 5A, 5B), and 
wherein the first roping down system (70A) and the second roping down system (70B, 70C) are designed such that 
the second roping down system is coupled in a first roping down region to the first roping down system (length of 68A) and the second roping down system is lowered in the first roping down region from the attachment area along a first roping length by the first rope (figures 5A, 5B), and such that 
the second roping down system is decoupleable non-destructively from the first roping down system as from an end of the first roping down region (when 64Be is decoupled from 74A; figures 5A-7) and the person can be lowered over a second roping down region along a second roping length by the second rope (figure 5B), and 
wherein a weight force of the person in the second roping down region is supported by the second rope, the suspension element and the attachment area (figure 5B).  





    PNG
    media_image1.png
    899
    680
    media_image1.png
    Greyscale

2. The system according to claim 1, wherein the suspension element has a rail, a cable, or a rope (suspension element 68B is a rope).  
3. The system according to claim 1, further having a roping down device (78), to which the first rope (directly) and the second rope (indirectly) are coupled and to which the person is coupleable (indirectly), wherein the roping down device is designed such that the roping down device is displaceable along one of the first rope (figures 5A-6) and the second rope.
16.The system according to claim 1, wherein the second roping down system has a rope pulley (78 of 70C), which is attached to the suspension element (via connecting components), wherein the second rope(68C) is coupled to the rope pulley such that the second rope is unrollable from the rope pulley (figure 5B)  
17. The system according to claim 16, wherein the rope pulley is configured to control an unrolling of the second rope from the rope pulley (figure 5B).  
18. The system according to claim 1, further having a carrier element (60), wherein a first attachment element (66) and a second attachment element (62) are attachable, at a distance from one another, to the carrier element (figure 5A, 5B), wherein the carrier element has a coupler(attachments which fix 60 to building elevation), which is designed such that the carrier element is attachable in the working area by the coupler([0048]).




Response to Arguments
Applicant’s arguments with respect to the previously applied prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634